Citation Nr: 0919032	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-07 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an earlier effective date for the addition of 
a dependent child for purposes of payment of compensation 
benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from January 1967 to January 
1984.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1984 administrative determination 
letter issued by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

On his substantive appeal, VA Form 9, the Veteran indicated 
that he wished to testify before the Board at a hearing at 
the RO.  He was scheduled for a Travel Board hearing in April 
2008, but failed to appear.

As discussed below, the Veteran's representative filed an 
Informal Hearing Presentation with the Board in April 2009, 
in which, in pertinent part, he indicated that the Veteran 
desires a complete accounting of his benefit payments.  That 
request is referred to the RO for appropriate action.


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the 
Veteran's claim as to the pending appellate issue was 
resolved by corrective action taken by the RO, as 
acknowledged by the Veteran's representative.  


CONCLUSION OF LAW

Due to action effected by the RO while the case was in 
pending appellate status, the Board has no further 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been granted service connection for several 
disabilities, and has had a combined rating of 60 percent or 
above in effect since November 1984.  

The Veteran has 12 children, born between May 1970 and 
January 1991.  This case pertains to one of his sons, Arturo, 
who was born in August 1985.  After the Veteran provided a 
copy of Arturo's birth certificate, the RO took action to add 
that child to the Veteran's running compensation award, 
effective from the beginning of the month following his 
birth, as evidenced by a letter of December 1987 and a 
Compensation and Pension (C&P) Award printout dated that same 
month (on which the boy's name was misspelled as "Auturo").

In August 2003, the RO sent the Veteran a VA Form 21-0538, 
Status of Dependents Questionnaire.  He completed and 
returned it, listing the children for whom benefits were 
still being paid, one of whom was Arturo.  

In December 2003, the RO generated a C&P Master Award Data 
printout which showed, among other actions, a reduction of 
compensation effective from a specific date in August 2003 
(Arturo's birthday).  Then, in a letter to the Veteran that 
same month, the RO described several actions taken with 
respect to other children (pertaining to starting and 
stopping school attendance, and attaining the age of 18 
years).  Arturo was not mentioned in that letter, and a C&P 
Award printout dated that same month shows that Arturo was no 
longer listed among the children. 

The Veteran responded with a July 2004 Statement in Support 
of Claim (received in August) in which he, in pertinent part, 
noted a dilemma in that Arturo had apparently been dropped as 
a dependent.  A second copy of the Veteran's July 2004 
statement, received in September 2004, is annotated by hand, 
presumably by RO personnel, to indicate action to add Arturo 
back on the award from June 1, 2002.  


The RO wrote the Veteran in October 2004 to inform him of 
actions regarding status changes pertaining to his children.  
It advised him that Arturo had been dropped from the award in 
error in December 2003, and that payments for Arturo had been 
resumed.  A C&P Award printout, authorized on the same date 
as the RO's letter, shows that Arturo was again listed among 
the children, and a handwritten notation thereon indicates 
correction of the previous error in omitting Arturo. 

In a Notice of Disagreement received in November 2004, the 
Veteran appeared to contend that his son Arturo had never 
been listed as one of his dependents until the corrective 
action of which he had been advised in October 2004.  The RO 
issued a Statement of the Case in February 2005, in which the 
Decision Review Officer indicated that review of the claims 
file (including the above correction) disclosed that Arturo 
had been a part of the Veteran's running compensation award 
since September 1985, as provided by law.

The Veteran's representative filed an Informal Hearing 
Presentation with the Board in April 2009, which provided an 
exhaustive review of the scenario described above.  Upon that 
thorough review, the representative stated on behalf of the 
Veteran that he now acknowledges that his son Arturo has been 
listed as a dependent since his time of birth.  The Board 
appreciates the careful review and analysis by the Veteran's 
representative.

In addition to the foregoing, the representative stated that 
the Veteran continues to request that VA provide him with 
documentation showing that he has received all benefits to 
which he is entitled, to include "detailed financial 
information showing amounts owed to him by the VA and amounts 
he actually received over the time periods involved."  That 
latter request is beyond the scope of the present appeal, and 
should be directed to the RO.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008). 

Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204 (2008).  In light of the 
acknowledgement in the Informal Hearing Presentation that any 
gap in the listing of Arturo among the Veteran's dependents 
has been corrected, there remains no allegation of error of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.


ORDER

The appeal is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals






VA Form 4597, Your Rights to Appeal Our Decision (June 2008)
Enclosed with Decision]


